Citation Nr: 1409731	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-33 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals of service-connected traumatic brain injury (TBI).

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel
INTRODUCTION

The Veteran served in the military from July 1959 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.

The Veteran initially appealed the denial of his claim of entitlement to a higher rating for his service-connected left ear hearing disability, but has since withdrawn his appeal with respect to that claim.  February 2013 Letter from Representative (enclosing statement from Veteran withdrawing appeal of claim with respect to service-connected left ear hearing disability).

The Board has reviewed the Veteran's physical claims file and the Veteran's file on the "Virtual VA" system.

The issues of entitlement to a rating higher than 10 percent for residuals of service-connected TBI and entitlement to service connection for a right ear hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a July 1999 rating decision, the RO denied service connection for right ear hearing loss.  The Veteran did not file a Notice of Disagreement, submit any additional evidence within one year of that rating decision, or take any further steps to appeal that determination.

2.  Evidence received since the July 1999 rating decision with respect to right ear hearing loss is new and material because it had not previously been submitted, is not cumulative or redundant of the evidence of record at the time of the July 1999 rating decision, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right ear hearing loss disability.


CONCLUSIONS OF LAW

1.  The July 1999 rating decision denying the Veteran's claim of service connection for right ear hearing loss is final.  38 U.S.C. § 7266 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  The criteria for reopening the claim of service connection for a right ear hearing loss disability have been met.  38 U.S.C.A. §§ 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1998, the Veteran filed a claim seeking entitlement to service connection for, among other things, bilateral hearing loss.  In July 1999, the RO granted the claim with respect to left ear hearing loss, but denied the claim with respect to right ear hearing loss.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the July 1999 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  See Shade, 24 Vet. App. at 119-20.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A finding of "new and material" evidence does not mean that the case will be allowed, just that the case will be reopened and new evidence considered in the context of all other evidence for a new determination of the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 (1991); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Here, the Board finds that new and material evidence has been received and that the criteria to reopen the claim have been met.  

The claim was previously denied because the RO determined that the Veteran did not have compensable right ear hearing loss, i.e. there was no current right ear hearing loss disability.  See July 1999 Rating Decision; see also Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (requiring competent evidence of a current disability).

The Veteran has submitted, among other evidence, an opinion from a private audiologist indicating hearing loss that meets the definition of a hearing loss disability for VA purposes and also suggesting a causal nexus between the Veteran's current right ear hearing loss and his active military service.  See, e.g., May 2009 Letter from Hometown Hearing and Audiology ("His hearing loss...is consistent with a noise induced hearing loss that began during his time of service."); see also April 2011 Letter from Wright Audiology and Hearing Aids.

The evidence submitted by the Veteran has not been previously submitted to agency decision makers and, therefore, is "new" for purposes of a claim to reopen.  38 C.F.R. § 3.156(a).  The evidence, if considered credible as it must be for purposes of reopening, establishes a current right ear hearing disability.  Also, the evidence contains some indication that the Veteran's current right ear hearing loss "may be associated" with his military service.  McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006).  So, the new evidence relates to unestablished facts necessary to substantiate the claim, specifically a current disability and a causal nexus between the current condition and service.  See Shade, 24 Vet. App. at 122-23.  For these reasons, the Board finds the newly submitted evidence material.

Because the Board finds that the evidence received since the last final denial is both new and material, the requirements to reopen the claim have been met.  The Board grants the Veteran's request to reopen his claim for entitlement to service connection for a right ear hearing loss disability.


ORDER

New and material evidence having been received, the claim of service connection for a right ear hearing loss disability is reopened.


REMAND

The Veteran seeks entitlement to a rating higher than 10 percent for residuals of service-connected TBI and entitlement to service connection for a right ear hearing loss disability.  The Board has reopened the Veteran's claim of entitlement to service connection for a right ear hearing loss disability; however, additional development is required prior to a decision on the merits on either claim.


During pursuit of his claims, the Veteran identified potentially relevant records that were not obtained and associated with the claims file.  The Veteran specifically requested that the VA obtain records from the Munson Army Hospital from 1979 to 2006, but, despite VA requests for those records, the claims file does not contain a formal finding of unavailability of those records.  See, e.g., January 2010 VA Form 21-4138 (reiterating prior requests for records).  It appears that his records were retired from Munson to the National Personnel Records Center, but the RO's request was sent to the wrong office at NPRC, since they interpreted it as a request for service treatment records, not post-service retiree records.  It cannot be said from NPRC's response, which was not on point, that these records are unavailable.  Because any such records would be relevant to the claims on appeal, this matter must be remanded so the records can be obtained.

The Veteran also specifically requested that the VA obtain records from the Kansas City VAMC for the period 1990 to September 15, 1998.  Id.  The VA must make as many attempts as necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  Such efforts must continue unless it is determined that the records do not exist or the custodian does not have them.  Id.; see also 38 C.F.R. § 3.159(e) (requiring that VA notify Veteran if records of a Federal agency cannot be located or obtained).  It appears the RO made a request for these records in 2010, but there does not appear to be any type of response from the Kansas City VAMC that the records are unavailable.  The records now in the file date from approximately September 1998 to present; however, it must be noted, that records pre-dating 2000 may be in paper form.  Because any such records would be relevant to the claims on appeal, this matter must be remanded so the records can be obtained.

In addition, the Veteran was examined in May 2013 in connection with his claim of entitlement to a total disability rating due to individual unemployability (TDIU) (he has not appealed that denial, so it is not before the Board).  The Board notes that the May 2013 examinations done for that claim included an examination of the Veteran to assess the residuals of his TBI, so those May 2013 records are relevant to this appeal but were never considered by the RO in connection with his TBI claim.

Notwithstanding the possibility of waiver of AOJ consideration of the May 2013 evidence under 38 C.F.R. § 20.1304, the Board has already determined that remand is necessary.  After further developing the record as instructed, the AOJ should readjudicate the Veteran's hearing loss claim and his TBI increased rating claim, taking into consideration the May 2013 examination records and any additional evidence obtained after remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA records for treatment by the Veteran from VA facilities, including records of treatment received from the Kansas City VAMC for the period 1990 to September 15, 1998.  This must include a search of archived paper records.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(2), 3.159(e).

2.  Obtain any available records from the Munson Army Hospital for the period 1979 to 2006.  These records have apparently been retired to St. Louis.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(2), 3.159(e).

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


